Citation Nr: 0009107	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  92-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for 
osteoarthritis of the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985, and from January 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
osteoarthritis of the right hip, and assigned a 
noncompensable initial rating.  He filed a timely notice of 
disagreement, initiating an appeal of his initial rating.  

The veteran's claim was first submitted to the Board in 
January 1993, at which time it was remanded for additional 
development.  The appeal was returned to the Board in July 
1997, and was again remanded.  It has now been returned to 
the Board.  


FINDING OF FACT

The veteran has episodic pain of his right hip due to his 
service connected osteoarthritis.  


CONCLUSION OF LAW

A 10 percent initial rating for the veteran's osteoarthritis 
of the right hip is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250-5255 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he was 
brought before a military medical review board in August 1990 
following complaints of frequent right hip pain.  His medical 
history included a 1979 pre-service motor vehicle accident in 
which the veteran sustained a fracture of the right humerus; 
however, this injury was noted at the time of his initial 
1981 induction into service, and was considered to have 
completely healed without residual.  Subsequently, he 
reported intermittent right hip pain, and he was given a 
military medical evaluation.  He had good range of motion of 
the right hip, and his X-rays were within normal limits, with 
the exception of some small cystic changes in the femoral 
neck.  Early post-traumatic osteoarthritis was diagnosed, and 
the Medical Evaluation Board determined the veteran was unfit 
for further military service.  He was discharged in September 
1990.  

The veteran filed a claim in October 1990 for service 
connection for a right hip disability.  He was afforded a 
November 1990 VA orthopedic examination.  Pain of the right 
hip was noted; however, he was without neurovascular 
deficiencies, and had full range of motion and full sensory 
function and reflexes.  X-rays of the right hip were without 
significant abnormality.  Degenerative osteoarthritis of the 
right hip, with no clinical findings, was diagnosed.  

The RO considered the evidence of record and, in a September 
1991 rating decision, awarded the veteran service connection 
for osteoarthritis of the right hip, based on aggravation of 
this pre-existing disability during service.  A 
noncompensable initial rating was assigned.  He responded 
with a December 1991 notice of disagreement regarding his 
disability rating, and this appeal was initiated.  

The veteran has received VA outpatient medical treatment 
since his separation from service.  He has consistently 
reported pain of the chronic pain of the right hip, and has 
been afforded diagnostic testing and evaluation.  An April 
1991 X-ray examination contained a finding of "normal right 
hip," and a June 1991 MRI examination of his right hip was 
negative for abnormality.  A January 1992 bone scan of the 
right hip was "unremarkable."  

The veteran also sought private medical treatment for his 
right hip disability.  A March 1992 examination by Dr. 
A.J.H., M.D., revealed early degenerative disease in the 
weight-bearing area of the right hip.  Otherwise, the veteran 
had good muscle strength, full range of motion, otherwise 
normal X-rays, and full mobility.  

The veteran testified on his own behalf at a personal hearing 
before a member of the Board in July 1992.  He stated that 
his right hip disability, and the pain associated thereto, 
interferes with his daily activities, and also prevents him 
from performing most athletic activities.  He has been denied 
job opportunities on several occasions due to the disability 
associated with his hip injury.  

The veteran's claim was first sent to the Board in January 
1993, at which time it was remanded for adjudication of an 
intertwined claim for a total disability rating due to 
individual unemployability.  

Another VA orthopedic examination was afforded the veteran in 
June 1993.  He reported a continuing history of right hip 
pain, which increases over time with use.  Objectively, he 
had full range of motion of the right hip, with a normal 
gait.  Muscle strength and reflexes were both within normal 
limits, and he could heel and toe walk.  An organic cause was 
suspected with the veteran's recurrent right hip pain, most 
likely pyriformis syndrome.  

The veteran was again medically examined by the VA in August 
1996.  Chronic right hip pain was again reported.  He had 
full range of motion, with full muscle strength and no 
neurological deficits.  Pyriformis syndrome was diagnosed, 
and myofascial syndrome was also suspected.  The RO 
considered the additional evidence added to the record and 
continued the prior denial of a compensable initial rating 
for the veteran's service connected osteoarthritis of the 
right hip.  The claim was then returned to the Board.  

The veteran's appeal was again remanded by the Board in July 
1997.  He was afforded a new VA orthopedic examination in 
April 1998, and his medical history was reviewed by the 
examining physician.  At the time of examination, the veteran 
reported no pain of the right hip.  He had received nerve 
block treatment for his pyriformis syndrome at the VA pain 
clinic, reportedly with excellent results.  Range of motion 
of the right hip was full and without pain.  His gait was 
normal.  He had no tingling, numbness, or other neurological 
symptoms.  He also had full muscle strength, without atrophy, 
and was able to squat and heel and toe walk without 
difficulty.  X-rays of the right hip showed no evidence of 
arthritis.  The impression was of post-pyriformis syndrome, 
treated with injections, and the veteran was recommended to 
return to normal activity.  The examiner also found no 
evidence of excess fatigability, excess incoordination, or 
the possibility of a flare-up, additional pain, or limitation 
of motion due to excess use.  

The RO continued the prior denial of a compensable initial 
rating for the veteran's service connected disability, and 
his claim was returned to the Board.  In March 2000, the 
veteran filed a written statement with the Board verifying 
that he still continues to experience some pain in the right 
hip region, and this pain impairs his daily activities to 
some degree.  

Analysis

The veteran seeks a compensable initial rating for his 
service connected osteoarthritis of the right hip.  A claim 
for an increased rating for a service connected disability is 
well grounded where the veteran asserts that a higher rating 
is justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the medical evidence of record reflects diagnoses of 
osteoarthritis, which is service connected, and pyriformis 
syndrome, which is not; both of these disabilities result in 
some degree of right hip pain.  Nevertheless, "when it is 
not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed.Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

Currently, the veteran's osteoarthritis of the right hip 
carries a noncompensable initial rating.  Osteoarthritis is 
rated under Diagnostic Code 5003, which rates the limitation 
of motion of the affected joint.  When the limitation of 
motion of the affected joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for each major joint or group of minor joints 
involved.  Arthritis of two or more major joints, verified by 
x-ray, with occasional incapacitating exacerbations, warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1999).  

For the reasons to be discussed below, a compensable initial 
rating, of 10 percent and no higher, is warranted for the 
veteran's service connected osteoarthritis of the right hip.  

According to the medical evidence of record, the veteran does 
not have limitation of motion of the right hip sufficient to 
warrant a compensable rating.  Beginning with the August 1990 
military medical review board findings, the veteran has 
consistently displayed full range of motion of the right hip.  
This evidence includes VA examination findings from November 
1990, June 1993, August 1996, and April 1998.  Likewise, his 
March 1992 private medical examination reflects full range of 
motion of the right hip.  Thus, the preponderance of the 
evidence is against a finding of compensable limitation of 
motion of the right hip.  

Nevertheless, the veteran has repeatedly and consistently 
reported episodic right hip pain which affects his daily 
activities during flare-ups.  While the degree of impairment 
resulting from these temporary flare-ups has not been 
recorded by his VA medical examinations, the episodic nature 
of the veteran's pain makes such objective evaluation 
difficult.  However, in light of 38 C.F.R. §§ 4.3, 4.7, and 
4.59, a compensable initial rating of 10 percent is warranted 
for the veteran's osteoarthritis of the right hip, based on 
his testimonial evidence of episodic joint pain resulting in 
temporary impairment.  See DeLuca, supra.  

A rating in excess of 10 percent is not warranted, as service 
connection for arthritis has only been award for only one 
major joint or group of joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Likewise, the medical evidence 
of his right hip impairment, discussed in detail above, does 
not equate to a rating in excess of 10 percent under any of 
the diagnostic criteria for hip disabilities.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250-5255 (1999).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's right hip disability has, however, presented a 
degree of impairment equal to a 10 percent rating since the 
effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's osteoarthritis of the right hip has 
itself required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected right hip disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, a compensable initial rating of 10 percent and 
no higher is warranted for the veteran's right hip 
disability.  


ORDER

A compensable initial rating of 10 percent is awarded for the 
veteran's service connected osteoarthritis of the right hip.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

